MEMORANDUM**
Arizona state prisoner Ronald Williams appeals pro se the district court’s summary judgment in favor of prison officials in his 42 U.S.C. § 1983 action alleging defendants used excessive force while transporting Williams to a new housing unit. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Delta *762Sav. Bank v. United States, 265 F.3d 1017, 1021 (9th Cir.2001), and we affirm.
It is uncontested that Williams’ language and behavior in the transport van could have been viewed as aggressive by the defendants. Williams’ statement that defendants “slammed” him into a fence does not support a claim of excessive force because the evidence shows the force was applied in a good faith effort to restore discipline. See Clement v. Gomez, 298 F.3d 898, 903 (9th Cir.2002). Therefore the district court properly granted summary judgment to defendants. Id.
Williams’ April 18, 2004 motion to file a late reply brief is granted. The clerk shall file the reply brief received on March 30, 2005.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.